Appeal by defendant from a judgment of the County Court, Westchester County, rendered August 22, 1977, convicting her of manslaughter in the first degree, upon a jury verdict, and sentencing her to an indeterminate prison term with a minimum of 7 years and a maximum of 22 years, 7 months and 6 days. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate prison term of from 3 to 15 years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated. Titone, J. P., Suozzi, O’Connor and Lazer, JJ., concur.